Exhibit 10.1
INDEMNIFICATION AGREEMENT
This Indemnification Agreement (the “Agreement”) is made as of the 26th day of
October, 2011, by and between NEWPARK RESOURCES, INC. a Delaware corporation
(the “Company”), and Gregg S. Piontek (“Indemnitee”), with reference to the
following:
A. The Company has offered to employ Indemnitee as the Vice President and Chief
Financial Officer of the Company.
B. The Certificate of Incorporation, as amended, and the Bylaws, as amended, of
the Company provide that the Company shall indemnify its “agents” (as defined
herein), including directors and officers, against specified expenses and losses
arising as a result of their services as such agents, to the fullest extent
permitted by the Delaware General Corporation Law (the “GCL”).
C. Section 145(f) of the GCL provides that the indemnification provisions of the
CGL are not exclusive of any rights to which a person seeking indemnification
may be entitled under the Certificate of Incorporation or Bylaws of a
corporation or under an agreement providing for indemnification.
D. Indemnitee has indicated that he may not be willing to in the employ of the
Company the offered employment in the absence of indemnification in addition to
that provided by the Company’s Certificate of Incorporation and Bylaws.
E. It is the intention of this Agreement to provide to Indemnitee certain
indemnification rights that are in addition to those rights described in the
Company’s Certificate of Incorporation and Bylaws.
NOW, THEREFORE, as an inducement to Indemnitee to serve as an officer of the
Company, the Company agrees with Indemnitee as follows:
1. Indemnification. The Company shall indemnify Indemnitee if Indemnitee was or
is a party or is threatened to be made a party to any proceeding (including but
not limited to a proceeding by or in the right of the Company to procure a
judgment in its favor) by reason of the fact that Indemnitee is or was an agent
of the Company or of any other entity for which Indemnitee served at the request
of the Company, against expenses (including but not limited to attorneys’ fees
and litigation costs), judgments, fines, settlements and other amounts actually
and reasonably incurred in connection with such proceeding if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in the best
interests of the Company and its subsidiaries, and, in the case of a criminal
proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful. The termination of any proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in the best interests of the
Company and its subsidiaries or that the Indemnitee had reasonable cause to
believe that the Indemnitee’s conduct was unlawful.
2. Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits in defense of any proceeding referred to in Section 1
or in defense of any claim, issue or matter therein, Indemnitee shall be
indemnified against expenses actually and reasonably incurred by Indemnitee in
connection therewith.

          Gregg S. Piontek   Page 1 of 7   Indemnification Agreement

 

 



--------------------------------------------------------------------------------



 



3. Expenses; Indemnification Procedure.
3.1 Advance of Expenses. At the times specified in Section 3.4(a) hereof, the
Company shall advance all expenses incurred by Indemnitee in defending any
proceeding prior to the final disposition of such proceeding. Indemnitee hereby
undertakes to repay such amounts advanced if it shall be determined ultimately
that Indemnitee is not entitled to be indemnified by the Company.
3.2 Notice/Cooperation by Indemnitee. As a condition precedent to Indemnitee’s
right to be indemnified under this Agreement, Indemnitee shall give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be directed to the Secretary of the Company at the address
shown on the signature page of this Agreement (or such other address as the
Company shall designate in writing to Indemnitee). Delay in providing notice
shall not preclude Indemnitee from asserting his rights under this Agreement,
unless and only to the extent that such delay causes actual loss to the Company.
Indemnitee shall give the Company such information and cooperation as it may
reasonably require and as shall be within Indemnitee’s reasonable ability to
provide.
3.3 Determination of Standard of Conduct.
(a) It shall be a defense to any claim by Indemnitee for indemnification
hereunder and to any action brought by Indemnitee pursuant to Section 3.4(a)
(other than a claim or action to enforce a claim for expenses incurred in
connection with any proceeding in advance of its final disposition) that
Indemnitee has not met the standard of conduct which makes it permissible for
the Company to indemnify Indemnitee for the amount claimed, but the burden of
proving such defense (by clear and convincing evidence) shall be on the Company,
and Indemnitee shall be entitled to receive interim payments of expenses
pursuant to Section 3.1 unless and until such defense is finally adjudicated by
court order or judgment from which no further right of appeal exists. It is the
parties’ intention that, if the Company contests Indemnitee’s right to
indemnification, the question of Indemnitee’s right to indemnification shall be
for the court to decide, and neither the failure of the Company (including its
Board of Directors, any committee or subgroup of the Board of Directors,
independent legal counsel, or its stockholders) to have made a determination
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) that Indemnitee has
not met such standard of conduct, shall create a presumption that Indemnitee has
or has not met the applicable standard of conduct. Except as provided in
Sections 2 and 3.1, Indemnitee shall be indemnified by the Company under this
Agreement unless it shall be determined by a court of competent jurisdiction
that indemnification of Indemnitee is improper under the circumstances of the
particular proceeding because the Indemnitee has not met the applicable standard
of conduct set forth in Section 1.

          Gregg S. Piontek   Page 2 of 7   Indemnification Agreement

 

 



--------------------------------------------------------------------------------



 



(b) No indemnification or advance shall be made under this Agreement, except as
provided in Section 2 or Section 3.1, in any circumstance where it appears that
it would be inconsistent with any condition expressly imposed by a court in
approving a settlement.
3.4 Certain Procedural Matters.
(a) Any indemnification and advances provided for in this Agreement shall be
made no later than thirty (30) days after receipt of the written request of
Indemnitee. If a claim under this Agreement, under any statute, or under any
provision of the Company’s Certificate of Incorporation or Bylaws providing for
indemnification is not paid in full by the Company within thirty (30) days after
a written request for payment thereof has first been received by the Company,
Indemnitee may, but need not, at any time thereafter bring an action against the
Company to recover the unpaid amount of the Claim, and, subject to Section 14 of
this Agreement, Indemnitee shall also be entitled to be paid for the expenses of
bringing such action.
(b) Notice to Insurers. If, at the time of the receipt of a notice of a claim
pursuant to Section 3.2 hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. If the Company fails to take such action on Indemnitee’s behalf,
Indemnitee may do so, whereupon the Company shall indemnify Indemnitee against
all expenses incurred by Indemnitee in connection with any proceeding brought by
Indemnitee against the insurers for recovery under any such insurance.
(c) Selection of Counsel. The Company shall be entitled to assume the defense of
any proceeding with respect to which it is obligated to advance expenses
pursuant to Section 3.1, with counsel reasonably satisfactory to Indemnitee,
upon the delivery to Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
advance counsel fees to Indemnitee with respect to the same proceeding, provided
that (i) Indemnitee shall have the right to employ his or her counsel in any
such proceeding at Indemnitee’s expense; and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company.

          Gregg S. Piontek   Page 3 of 7   Indemnification Agreement

 

 



--------------------------------------------------------------------------------



 



4. Additional Indemnification Rights; Non-exclusivity.
4.1 Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee to the fullest extent permitted by law
(in effect at any time between the date the Indemnitee became an agent of the
Company and the date the claim is resolved) notwithstanding that such
indemnification is not specifically authorized by the other provisions of this
Agreement, the Company’s Certificate of Incorporation, Bylaws or by statute. In
the event of any change in any applicable law, statute or rule which narrows the
right of a Delaware corporation to indemnify a member of its Board of Directors
or an officer or other agent, such changes, to the extent not otherwise required
by such law, statute or rule to be applied to this Agreement, shall have no
effect on this Agreement or the parties’ rights and obligations hereunder.
4.2 Other Rights Authorized. The indemnification provided by this Agreement
shall not be exclusive of (a) any additional rights to indemnification for
breach of duty to the Company and its stockholders while acting in the capacity
of a director, officer, employee or agent of the Company or of any other entity
for which Indemnitee served at the request of the Company or (b) any other
rights to which Indemnitee may be entitled under any Bylaw, agreement, vote of
stockholders or disinterested directors, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office, in each case, to the extent such additional rights to
indemnification are authorized in the Company’s Certificate of Incorporation.
The indemnification provided under this Agreement shall continue as to
Indemnitee for any action taken or not taken while serving in an indemnified
capacity even though Indemnitee may have ceased to serve in such capacity at the
time of any covered proceeding.
5. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
expense, judgments, fines or penalties actually or reasonably incurred by him or
her in the investigation, defense, appeal or settlement of any civil or criminal
action, suit or proceeding, but not for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines or penalties to which Indemnitee is entitled.
6. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that in
certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers and agents under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future to undertake with the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.
7. Charter Provisions. The Company at all times shall have and maintain in its
Certificate of Incorporation or Bylaws, or both, as necessary in order to be
effective under the GCL, provisions for exculpating directors from liability and
for indemnifying officers, directors, employees and agents, in each case to the
fullest extent permitted under the GCL, which provisions shall not be amended
except as required by applicable law or except to make changes, permitted by
law, that would enlarge Indemnitee’s right of indemnification.

          Gregg S. Piontek   Page 4 of 7   Indemnification Agreement

 

 



--------------------------------------------------------------------------------



 



8. Officer and Director Liability Insurance. The Board of Directors of the
Company shall, from time to time, make the good faith determination whether or
not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company with coverage for losses from wrongful acts, or to
ensure the Company’s performance of its indemnification obligations under this
Agreement. Among other consideration, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. Notwithstanding the foregoing, the Company shall have no obligation to
obtain or maintain such insurance if the Company determines in good faith that
such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company.
9. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 9. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
10. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:
10.1 To indemnify or advance expenses to Indemnitee with respect to proceedings
or claims initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to proceedings brought to establish or enforce a
right to indemnification under this Agreement, the Company’s Certificate of
Incorporation or Bylaws, or any other statute or law or otherwise as required or
permitted under Section 145 of the GCL, but such indemnification or advancement
of expenses may be provided by the Company in specific cases if the Board of
Directors has approved the initiation or bringing of such suit; or
10.2 To indemnify Indemnitee for any expenses incurred by the Indemnitee with
respect to any proceeding instituted by Indemnitee to enforce or interpret this
Agreement, if a court of competent jurisdiction determines that each of the
material assertions made by the Indemnitee in such proceeding was not made in
good faith or was frivolous; or
10.3 To indemnify Indemnitee for expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties, and amounts paid in settlement) which have been paid directly to
Indemnitee by an insurance carrier under a policy of officers’ and directors’
liability insurance maintained by the Company; or
10.4 To indemnify Indemnitee for expenses and the payment of profits arising
from the purchase and sale by Indemnitee of securities in violation of Section
16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute; or
10.5 To indemnify Indemnitee for any act, omission or transaction listed in the
exceptions to waiver of personal liability of a director set forth in
Section 102(b)(7) of the GCL.

          Gregg S. Piontek   Page 5 of 7   Indemnification Agreement

 

 



--------------------------------------------------------------------------------



 



11. Construction of Certain Phrases.
11.1 For purposes of this Agreement, “agent” means any person who is or was a
director, officer, employee or other agent of the Company, or is or was serving
at the request of the Company as a director, member of a committee of the Board
of Directors, officer, employee or agent of another foreign or domestic
corporation which was a predecessor corporation of the Company or of another
enterprise at the request of such predecessor corporation; “proceeding” means
any threatened, pending or completed action or proceeding, whether civil,
criminal, administrative or investigative; and “expenses” includes, without
limitation, attorney’s fees and any expenses of establishing a right to
indemnification or any other right under this Agreement.
11.2 For purposes of this Agreement, “person” means any individual, and any
domestic or foreign corporation, partnership, association, trust or other entity
or organization, including a government or political subdivision or any agency
or instrumentality thereof; and “predecessor or acquired person” means a person
which was a predecessor of the Company or a majority of whose equity interests
or assets is or was acquired by the Company.
11.3 For purposes of this Agreement, references to the “Company” shall include
any subsidiary of the Company and, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, and employees
or agents, so that if Indemnitee is or was a director, officer, employee or
agent of such constituent corporation, or is or was serving at the request of
such constituent corporation as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.
11.4 For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to any employee benefit plan; and
references to “serving at the request of the Company” shall include any service
as a director, member of a committee of the Board of Directors, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to any employee
benefit plan, its participants, or beneficiaries; and if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
13. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of Indemnitee and the
heirs, executors, and administrators of the Indemnitee.

          Gregg S. Piontek   Page 6 of 7   Indemnification Agreement

 

 



--------------------------------------------------------------------------------



 



14. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous. In the event of an action instituted by or
in the name of the Company under this Agreement, or to enforce or interpret any
of the terms of this Agreement, Indemnitee shall be entitled to be paid all
court costs and expenses, including attorneys’ fees, incurred by Indemnitee in
defense of such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action was not
made in good faith or was frivolous.
15. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (a) if delivered by
hand and receipted for by the party addressed, on the date of such receipt, or
(b) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.
16. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

            NEWPARK RESOURCES, INC. (the “Company”)
2700 Research Forest Drive, Suite 100
The Woodlands, Texas 77381
      By:   /s/ Paul L. Howes         Name:   Paul L. Howes        Title:  
President & CEO     

AGREED TO AND ACCEPTED:

     
/s/ Gregg S. Piontek
 
Gregg S. Piontek
  (“Indemnitee”) 

          Gregg S. Piontek   Page 7 of 7   Indemnification Agreement

 

 